Citation Nr: 0616251	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-36 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis C.

2.  Entitlement to service connection for a skin disorder, 
claimed as dyshidrotic eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to July 
1970, including a period of service in the Republic of 
Vietnam during the Vietnam War.

This claim is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of hepatitis or any 
symptoms reasonably attributable thereto.

2.  Hepatitis C was not diagnosed until 2001, many years 
after service.

3.  The post-service medical evidence does not relate the 
veteran's currently-diagnosed hepatitis C with any event or 
occurrence on active duty service. 

4.  The veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.

5.  The veteran's currently-diagnosed dyshidrotic eczema is 
not recognized by VA as causally related to exposure to 
herbicide agents used in Vietnam.  

6.  Service medical records are negative for dyshidrotic 
eczema, or a skin disorder of any kind.

7.  The medical evidence does not show that the veteran's 
current skin disorder, claimed as dyshidrotic eczema, is 
associated with military service or any incident therein.


CONCLUSIONS OF LAW

1.  Residuals of hepatitis C were not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  A skin disorder, claimed as dyshidrotic eczema, was not 
incurred or aggravated in service, and may not be presumed to 
have been incurred or aggravated in service, including due to 
Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2005).  Further, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

I.  Entitlement to Service Connection for Residuals of 
Hepatitis C

The veteran asserts, in essence, that he is entitled to 
service connection for residuals of hepatitis C.  At a 
personal hearing, he testified that he did not have hepatitis 
when he went into service.  Upon further questioning, he 
recalled having inoculations with what he described as an air 
gun.  The representative characterized the procedure jet 
injector inoculations.  The veteran stated that he could not 
recall if alcohol swabs were used between shots, he just 
remembered them going from shoulder to shoulder.  

With respect to blood exposure while on active duty, the 
veteran testified that his interpreter was shot in the groin 
and died and that he may have been exposed to some blood, but 
did not think he had a lot.  He stated that he was first 
diagnosed with hepatitis C in 1998 or 1999 (medical evidence 
shows that he was diagnosed in 2001).  He indicated that he 
went to see his psychiatrist and complained of stomach and 
joint pain and she suggested that he be tested for hepatitis, 
and the test was positive.  

The veteran reflected that he had had the stomach and joint 
pain for a number of years prior to the time he was diagnosed 
with hepatitis.  After being diagnosed, he had a liver 
biopsy, which was negative, was treated with Interferon for 
several months, and was told that he had a mild case.  He has 
yearly follow-ups to monitor his hepatitis

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of hepatitis of any 
kind.  The July 1970 separation examination report 
demonstrates a normal clinical evaluation of all the 
veteran's relevant systems.  In addition, there is no 
indication of any in-service history of hepatitis or of any 
risk factors associated with hepatitis.  Further, the service 
records do not show evidence of illegal drug use or abuse.  
Parenthetically, it is common medical knowledge that 
hepatitis C was not recognized prior to the late 1980s.   

Post service medical records reveal no complaints of, 
treatment for, or a diagnosis of hepatitis for many years 
after military discharge.  In early 2001, the veteran sought 
psychiatric treatment.  As part of the mental status work-up, 
he acknowledged post-service drug abuse, including 
intravenous drugs.  As a result, a hepatitis panel was 
ordered, which was positive for hepatitis B and hepatitis C.  
Additional medical records confirm a diagnosis of chronic 
hepatitis B and C.  In February 2002, he filed the current 
claim for hepatitis C.

However, at the time of diagnosis, the veteran's risk factors 
were noted to be a history of intravenous drug abuse 15 years 
previously, dating the "estimated date range of hepatitis C 
exposure" to approximately 1976, several years after 
military discharge.  The Board places significant probative 
value on the multi-year gap between discharge from military 
service and the first reported exposure to a risk factor 
associated with hepatitis C.  

Even considering that hepatitis C was first identified as a 
separate medical disorder in 1988, the fact that the veteran 
was not diagnosed with hepatitis C until 2001 is too remote 
in time to support a finding of in-service onset, 
particularly given the lack of continuity of symptomatology.  
See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim). 

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  Significantly, none of the treating physician's 
have attributed the veteran's hepatitis C to his active 
service; rather, the disorder has been associated with a 
post-service history of intravenous drug abuse.  Outpatient 
treatment records reflect no on-going complaints directly 
related to hepatitis C.  Therefore, the medical evidence does 
not support a nexus between military service and the 
veteran's claim.

In an alternative argument, the veteran asserts that he was 
exposed to hepatitis C through the use of a jet injector for 
military inoculations.  However, the veteran has offered only 
his own unsubstantiated opinion of the possibility of a 
medical connection.  The service medical records show no 
problems with his vaccinations, and none of his treating 
physicians has ever indicated that the veteran's hepatitis C 
exposure was the result of the type of device used for in-
service immunizations.  

Next, the veteran has acknowledged that he used marijuana 
during military service but maintained that his past history 
of post-service intravenous drug use, which has been 
identified as the date range of hepatitis C exposure, 
occurred after military discharge.  Nonetheless, the Board 
must point out that the regulations provide that direct 
compensation may be granted only when a disability was 
incurred in the line of duty and not as a result of the abuse 
of drugs or alcohol.  38 C.F.R. § 3.301 (2005); Barela v. 
West, 11 Vet. App. 280 (1998).  In this case, the records do 
not show chronic intravenous drug use during service; thus, 
the evidence does not support a basis for a grant of service 
connection.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. 
§§ 3.1 (m), (n), 3.01 (2005). 

II.  Entitlement to a Skin Disorder, Claimed as Dyshidrotic 
Eczema

In addition to the regulations governing entitlement to 
service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service-
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (as amended).  

If a veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2005).  

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2005).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim must fail.  The 
Secretary of VA has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341 (1994).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

However, the Veterans Claims Court has held that where the 
issue involves medical causation, competent medical evidence 
that shows that the claim is plausible or possible is 
required to grant service connection.  See e.g., Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

The veteran claims that exposure to Agent Orange during his 
military service in Vietnam caused his current skin disorder, 
diagnosed as dyshidrotic eczema.  At a personal hearing, he 
testified that he first began noticing problems with a skin 
disorder while serving in Vietnam.  He was given some salve 
to put on it but the medication did not help and the 
condition eventually went away on its own.  He related that 
the disorder returned after he left Vietnam and he ultimately 
needed cortisone shots to his feet.  He stated that he had 
continued to have problems with his skin since that time.

Because the veteran had qualifying service in Vietnam, 
exposure to Agent Orange is presumed.  However, after a 
review of the file, the Board finds that the evidence does 
not support the claim.  First, the Board notes that the 
service medical records fail to show diagnoses related to 
eczema or a skin disorder of any kind.  The veteran's service 
separation examination dated in July 1970 reflects a normal 
clinical evaluation of his skin.  Therefore, the evidence 
does not show a chronic skin disorder during military 
service.

Shortly after the veteran was discharge, he filed a claim for 
service connection for a skin condition on a direct basis, 
which was denied by rating decision dated in May 1971.  
Subsequently, he filed claims for "jungle rot" on two 
separate occasions, and both were denied as not shown in 
service.  By rating decision dated in November 1975, the RO 
denied a claim for tinea pedis and dermatophytid of the 
hands.   In August 2001, he filed the current claim and, for 
the first time, asserted that his skin disorder was related 
to herbicide exposure, which the RO considered a new claim.  

Post-service medical evidence reflects a current diagnosis 
of, among other things, dyshidrotic eczema.  Outpatient 
treatment records also reflect diagnoses of pomphloyx of the 
hands, lichen simplex of the foot, and palmoplantar eczema.  

Even presuming that the veteran was exposed to Agent Orange 
during military service, the Board finds no clinical evidence 
which suggests that his skin disorder is due to Agent Orange 
exposure.  38 C.F.R. § 3.309 (2005).  Significantly, his 
variously identified skin disorders, most prominently 
dyshidrotic eczema, are not on the list of presumptive 
diseases associated with Agent Orange exposure.  As such, the 
veteran's claims for service connection on the basis of Agent 
Orange exposure must necessarily be denied. 

The veteran further asserts that his diagnosis of dyshidrotic 
eczema should be considered as equivalent to chloracne.  The 
veteran has offered no medical evidence of a relationship 
between the two and the Board finds that the disorders are 
not otherwise shown to be medically related.  While chloracne 
is on the list of presumptive disease, eczema is not.  
Therefore, the veteran's claim for eczema cannot be granted 
on the basis of being correlated with chloracne.  

In addition, the claim must be denied on a direct basis 
because the evidence does not show a chronic skin disorder in 
service.  As noted above, the veteran's service separation 
examination was normal.  Further, the evidence does not show 
continuity of symptomatology subsequent to military discharge 
with respect to the current skin disorder claimed on appeal.  

Moreover, the veteran has not provided any medical evidence 
that would etiologically link his claim of dyshidrotic eczema 
with military service or otherwise show a relationship.  He 
has only offered his lay statements concerning a 
relationship.  Thus, the claim for service connection is 
denied on a direct basis.

With respect to both claims for service connection, the Board 
has considered the veteran's contention that he developed 
hepatitis C as a result of military duty and a skin disorder 
due to Agent Orange exposure.  Although his statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  

Moreover, the mere contentions of the veteran as to a medical 
nexus, no matter how well-meaning, without supporting medical 
evidence that would etiologically relate his complaints with 
an event or incurrence while in service, will not support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

His assertions are not deemed to be persuasive in light of 
the other objective evidence of record showing no complaints 
or findings indicative of hepatitis C or a skin disorder 
during active duty or until many years after service.  He 
lacks the medical expertise to offer an opinion as to the 
diagnosis of current pathology, as well as to medical 
causation of any current disability.  In the absence of 
competent, credible evidence of a chronic disability in 
service, lack of continuity of relevant symptomatology, the 
absence of a medical nexus, service connection is not 
warranted for hepatitis C or a skin disorder.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in January 2002 and May 2002.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The VCAA notice letters provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  

He was notified of the need to give to VA any evidence 
pertaining to his claims.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of these claims.  

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), the veteran was provided with specific information 
as to why the claims were being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the October 2003 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA and 
the Board finds that the provisions of the VCAA have been 
fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a personal hearing at the RO in March 2005.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
Because of the absence of hepatitis C during service, the 
length of time between military discharge and first reported 
symptoms of hepatitis C, and the association of hepatitis C 
with the veteran's past history of intravenous drug abuse, 
resolution of the claim does not require further medical 
development.  

In addition, because the veteran's claimed skin disorder is 
not on the presumptive list for Agent Orange exposure, was 
not shown in service or for many years after military 
discharge, and, in the absence of a medical nexus between his 
current skin complaints and military discharge, a remand for 
a medical examination is not necessary to evaluate the claim.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  

Even though the notice was  inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  


ORDER

The claim for entitlement to service connection for residuals 
of hepatitis C is denied.

The claim for entitlement to a skin disorder, claimed as 
dyshidrotic eczema, due to Agent Orange exposure is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


